NO. 12-14-00187-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

KAZIM OLADOTUN OYENUGA,                                   §    APPEAL FROM THE 296TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

ADEDOYIN ANNE OYENUGA,
APPELLEE                                                  §    COLLIN COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion complies with Texas
Rule of Appellate Procedure 42.1(a)(1). Accordingly, Appellant’s motion to dismiss is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered June 17, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 17, 2015


                                         NO. 12-14-00187-CV


                                KAZIM OLADOTUN OYENUGA,
                                         Appellant
                                            V.
                                 ADEDOYIN ANNE OYENUGA,
                                         Appellee


                                Appeal from the 296th District Court
                       of Collin County, Texas (Tr.Ct.No. 296-54330-2013)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.